Per Curiam,
This suit is on a promissory note, at three months from Jan *589nary 18,1895, for $1,500, made by the Staten Island Terra Cotta Lumber Company, of which defendant was president, to that company’s own order and by it indorsed, and then indorsed by the defendant.
It appears that the note was given to John W. Peale for coal furnished by him to the Terra Cotta Lumber Company, and was taken by the plaintiff, Rembrandt Peale, after maturity, and hence, in his hands, it was subject to any defense which the defendant here could legally interpose against John W. Peale.
Without referring in detail to the plaintiff’s evidence in chief, it is sufficient to say that it made out a clear prima facie case in his favor. To meet that, the defendant alleged and testified that the note in suit was indorsed by him at the request of, and solely for the accommodation of John W. Peale. The plaintiff introduced and relied on rebutting evidence, tending to prove that the note was not indorsed for the accommodation of John W. Peale, but for the accommodation and benefit of the maker, the Terra Cotta Lumber Company, of which defendant was president.
The learned president of the common pleas fairly and impartially submitted the case to the jury, on all the evidence, with full, correct and adequate instructions as to the law relating to the facts which the evidence on either side tended to prove. Among other things, he instructed them that if the note was indorsed solely for the accommodation of John W. Peale and at his request there could be no recovery; “ if that has-been made out to your satisfaction, then it constitutes a good defense against the plaintiff, and the question you are called upon to determine under the evidence that has been presented to you is whether this note was indorsed by the defendant for the accommodation of John W. Peale, and for his accommodation alone, or was it indorsed as an accommodation to the lumber company of which he was president. If it was indorsed by him to accommodate the lumber company, then there is no defense in this case.”
In affirming defendant’s first to fifth points for charge, he further instructed the jury to the same effect, and on same general lines; but he rightly refused to affirm his two remaining points, in the last of which he was requested to say that, “ under all the facts in this case the verdict must be for the defendant.”
*590The jury found in favor of the plaintiff for the amount of the note with interest and costs of protest. This is manifestly in accordance with the decided weight of the evidence. In view of the instructions under which the jury acted, they must have found as a fact that the note was not indorsed solely for the accommodation of John W. Peale, as alleged by the defendant. This effectually disposed of the defense; and it would have been well if litigation had ended there.
We find nothing in either of the nine specifications of error that requires discussion. They are all overruled.
Judgment affirmed.